Hall, Justice.
All the questions made in these cases are effectually disposed of in the decision in Menken's case, which has just been rendered; and had they not been, then we think they were previously disposed of in the case of Hill vs. Mayor of Dalton, 72 Ga. 314, and in the cases of Thorn vs. City of Atlanta, and Mayson vs. City of Atlanta, determined at a previous term of the court. 77 Ga. 661, 662. In one of these cases, perhaps in both, it is shown that the liquor kept to be sold in an illegal manner was obtained previous to the putting in operation of the local option act in the county of Fulton. In regard to that, we remark that, in view of the peculiar circumstances of each of these cases, that fact makes not the slightest difference as to their legal liability to answer for a violation of .the ordinance. They were not authorized, before the adoption of that act, to sell the liquors by retail without a license, any more than they were after the passage of the act. They kept them on hand, as the evidence in both cases shows, for the purpose of illegal sale by retailing them. The sales that they actually made were evidence of that purpose, or else we have been very greatly mistaken in the application we have made in former cases of the very ordinance in question, and also of the ordinance of the town of Dalton in the case of Rill. The judgment rendered by the late Chief Justice in that case is particularly commended to the profession and to the public for its clear and convincing reasoning, and the sound principles of law which it announces and which sustain not only that, but the judgment rendered in this case.
There was no error in refusing to sanction the certiorari in either case. The distinction between the offences defined by this ordinance, and those created by the State law, *683making a party amenable to the city authorities for an infraction of its ordinance and to the courts of the State for a violation of the public law, is pointed out not only by the foregoing, but by the following cases : Williams vs. City Council of Augusta, 4 Ga. 509; Floyd vs. Commissioners of Eatonton, 14 Ib. 354; Mayor, etc. of Savannah vs. Hussey, 21 Ib. 80; Karwisch vs. Atlanta, 44 Ib. 204 ; McRea vs. Mayor, etc. of Americus, 59 Ib. 168; Rothschild vs. Darien, 69 Ib. 503; DeGraffenreid's case, 72 Ib. 212.
Judgment affirmed in both cases.